Citation Nr: 0824578	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected hypertension or diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The case was brought before the Board in October 2003 and 
again in May 2007, at which time the claim, along with a 
claim of entitlement to service connection for hypertension, 
was remanded to allow the Agency of Original Jurisdiction 
(AOJ) to further assist the veteran in the development of his 
claims, to include affording him a VA examination. After the 
requested development was completed, a December 2007 rating 
decision granted the veteran's hypertension claim.  
Accordingly, the claim of entitlement to service connection 
for hypertension is fully substantiated and no longer before 
the Board here.  The heart disease claim, on the other hand, 
is once again properly before the Board for appellate 
consideration.  


FINDING OF FACT

The veteran does not currently have heart disease. 


CONCLUSION OF LAW

The veteran's alleged heart disease is not proximately due to 
or the result of any service-connected disease or injury, to 
include diabetes mellitus and hypertension. 38 U.S.C.A. §§ 
1110 and 5107 (West 2002 and Supp. 2008); 38 C.F.R. § 3.310 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2001, April 2004 and June 2007.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2007).  The June 2007 
letter explained how secondary service connection is 
established in addition to how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, 
regrettably, are unavailable.  Attempts to rebuild the file 
from other sources were exhausted, but ultimately 
unsuccessful.  It is also noted that the veteran does not 
claim that heart disease had its onset in service or within 
one year of such.  Rather, he argues that heart disease is 
related to his service-connected disabilties.  VA medical 
records are in the file.  Private medical records identified 
by the veteran have been obtained, to the extent possible.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his alleged heart disease can be 
directly attributed to service or attributed to any other 
service-connected condition, to include hypertension and 
diabetes mellitus.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  Further examination or opinion is not needed on 
the heart disease claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the claimant's military service.  This 
is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

The veteran alleges he has a current heart condition 
secondary to his diabetes mellitus, type II, or his 
hypertension, both of which are service-connected.  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the veteran does not allege his heart disease 
began in service or is directly related to any in-service 
injury or event.  Rather, he alleges his heart disease is 
secondary to his service-connected diabetes mellitus, type II 
or, in the alternative, his hypertension.

Post-service medical records indicate the veteran was treated 
for congestive heart failure twice in the early 2000s.  Since 
that time, however, all diagnostic tests have returned within 
normal limits.  Aside from the two attacks of congestive 
heart failure, the veteran has never been diagnosed with 
heart disease.  

The veteran was afforded a VA examination in January 2002 and 
in June 2007.  Both examiners indicate the veteran's history 
of congestive heart failure, but neither examiner indicates a 
diagnosed condition.  Specifically, the June 2007 examiner 
opines as follows:

No current evidence of congestive heart failure 
or other cardiac condition.  The previous 
congestive heart failure is not considered 
secondary to the diabetes, as it began 
approximately the same time of the diagnosis of 
the diabetes and it much more likely to be 
secondary to the then thirty year preexisting 
hypertension.

The examiner's opinion is compelling.  It is based on 
clinical tests, a complete physical examination and a 
complete review of the C-file.  While the examiner indicates 
past episodes of congestive heart failure are likely related 
to the veteran's service-connected hypertension, no current 
disease is found.  Also compelling, aside from the two 
episodes of congestive heart failure, no medical professional 
has ever diagnosed the veteran with a chronic heart 
condition.

The Board has considered the veteran's statements. His claims 
that his diabetes and/or hypertension are responsible for 
current heart disease simply cannot be substantiated by the 
record. The fact remains that there is no medical evidence 
that the veteran has current heart disease. The veteran is 
currently under treatment for other conditions and lengthy 
amounts of medical records are of record. Within those 
records, no diagnosis for a current heart condition exists. 

To the extent that the veteran is himself asserting that he, 
in fact, does have a current disability as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

Service-connection first and foremost requires a diagnosis of 
a current disability.  In this case, there simply is no such 
evidence and indeed there is medical evidence to the 
contrary.  Without a current diagnosis, service connection is 
not warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Entitlement to service connection for heart disease, to 
include secondary to service-connected hypertension or 
diabetes mellitus, type II, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


